Citation Nr: 0603403	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  05-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1973 to April 
1974 and March 1978 to November 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the AMC in order to ensure due process.  
The veteran was initially scheduled for a hearing on February 
27, 2006 at the Central Office in Washington, D.C. before a 
Veterans Law Judge.  In January 2006, the veteran requested 
that he instead be scheduled for the hearing at the local RO.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

The veteran should be scheduled for a 
hearing in Muskogee, Oklahoma before a 
Veterans Law Judge of the Board at the 
next available opportunity.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the claims folder.


The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


